Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to partitioning an image into first and second facets and encoding a second facet using a transformed first image facet, classified in H04N 13/111.
II. Claims 15-20 and 24-26, drawn to a first set of image facets where at least one facet is duplicated and the duplicate is combined with a portioned image to form a reference frame, classified in H04N 13/161.
III. Claims 21-23, drawn to first and second image facets where the first image facet is transformed to create the second facet thus obviating the need to encode the second facet, classified in H04N 19/593.
Inventions I, II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I separate utility such as encoding the second facet based on the first transformed image facet. Subcombination II has separate utility of duplicating sets of image facets to form a reference frame. Subcombination III has separate utility of not encoding the second image facet. See MPEP § 806.05(d). 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be . 
During a telephone conversation with Michael Hayek on March 11, 2021 a provisional election was made without traverse to prosecute the invention of II, claims 15-20 and 24-26.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-8 and 21-23 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-20 , 24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pang et al (20150271517).


a network interface (Pang Fig. 1 and pars. 31-32 note output and input interfaces 22 and 28 which may be network interfaces);
one or more physical processors (Pang Fig. 1 and par. 29 note encoder and decoder comprise processors) ; and
a storage apparatus in data communication with the one or more physical processors and comprising machine readable instructions, the machine readable instructions being configured to, when executed by the one or more physical processors (Pang pars. 135-137 note software implementations with instructions for processors stored in memory), cause the system to:
obtain a partitioned image, the partitioned image including a first set of two or more image facets (Pang pars. 42-45 note receiving an image that is partitioned into a plurality of coding tree units (CTU), or ‘facets’ comprised of coding units (CU));
form the reference frame by duplicating at least one image facet of the first set of two or more image facets to produce at least one duplicate facet of the at least one image facet, and combining the at least one duplicate facet with the partitioned image (Pang Fig. 2 and pars 58-60 note intra block copy mode, further note Fig. 5 and pars 96-101, Intra BC copy mode duplicates a previously encoded ‘facet’ and stored in search region memory 164 and outputs the duplicated ‘facet’ to the summer 150 to serve as a reference frame for a currently encoded ‘facet’);
encode a frame of a video stream based at least partly on information from the reference frame to produce an encoded frame (Pang Fig. 5 and generally pars 87-104 note encoding video frames); and
transmit the encoded frame to a display device (Pang Fig. 1 note encoded video is output from source device 12 to destination device 14 which includes display device 31). 

In regard to claim 17 refer to the statements made in the rejection of claim 15 above. Pang  further discloses selecting a configuration for the reference frame based, at least partly, on a target performance metric (Pang par. 101 note determining which inter or intra processing mode to use for generating predictive (reference) blocks based on a coding efficiency (performance) metric). 
In regard to claim 18 refer to the statements made in the rejection of claim 15 above. Pang further discloses that the partitioned image corresponds to one frame of a plurality of frames of the video stream (Pang par. 43 note video picture divided into CTUs, note that video data inherently includes a plurality of frames). 
In regard to claim 19 refer to the statements made in the rejection of claim 15 above. Pang further discloses that the at least one duplicate facet comprises an encoded image facet (Pang Fig. 5 pars. 102-106 note duplicate CUs (facets) for Intra BC copy stored in search memory 164, these CUs being encoded and reconstructed versions CUs previously received as input). 
In regard to claim 20 refer to the statements made in the rejection of claim 15 above. Pang further discloses that the at least one duplicate facet comprises a transformed encoded image facet (Pang Fig. 5 and pars 102-106 note duplicate CUs (facets) stored in search memory 164 have undergone transform processing 152, further note par. 101 duplicate CUs output to summer 150 are translated by a motion vector).  
In regard to claim 24 refer to the statements made in the rejection of claim 15 above. Pang further discloses, positioning the reference frame with respect to the partitioned image so as to create pixel continuity across respective one or more boundaries formed between the reference frame and one 
In regard to claim 26 refer to the statements made in the rejection of claim 15 above. Pang further discloses that the information from the reference frame comprises a transformed version of the reference frame (Pang Fig. 5 and pars 102-106 note duplicate CUs (facets) stored in search memory 164 have undergone transform processing 152, further note par. 101 duplicate CUs output to summer 150 are translated by a motion vector); and
the encode of the frame of the video stream is based at least on an alignment of the transformed version of the reference frame with the first set of the two or more image facets and a second set of the two or more image facets (Pang par. 61 note integer pixel motion vectors (transforms) maintain pixel alignment between the reference block (first image facet of the first set) and a predicted block (second image facet of the first set), further note pars 42-43 each video picture comprises a plurality of CUs and further CUs of the frame may be coded using Intra BC copy mode and thus a second reference block of the frame may be used with integer pixel alignment with a second predicted block (facet of the second set of facets)). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Pang in view of Zhang et al (20150264396).
In regard to claim 25 refer to the statements made in the rejection of claim 20 above. Pang discloses using a transformed, translated, encoded image facet as noted in the rejection of claim 20 above. It is noted that Pang does not disclose rotation of the image facet as part of the transformation. However, Zhang discloses performing Intra BC copy using rotation of a reference image in order to obtain continuity across boundaries between the reference image and predicted image (Zheng Figs. 4, 9 and pars 27-32 note par. 32 performing rotation on a reference block to generate a predictive block, further note par. 27 rotation of the block obtains continuity of the image patterns, or image boundaries, within the blocks). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of including block rotation as taught by Zheng in the Intra BC mode of Pang in order to improve prediction performance as suggested by Zheng (Zheng par. 28). 

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423